Citation Nr: 0828628	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  07-07 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The veteran had active duty for training from January 11, 
1974, to February 21, 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In May 2008 the veteran appeared at the Nashville RO for a 
scheduled Board hearing by videoconference.  Unfortunately 
the video equipment was malfunctioning, so the veteran was 
offered the opportunity to testify by telephone instead, 
which he readily accepted.  At the appointed time the veteran 
stated on the record his willingness to proceed with his 
scheduled hearing by teleconference.  He also submitted a 
signed written statement indicating his desire to proceed, by 
telephone, with his scheduled Board hearing.  He then 
testified by teleconference before the undersigned Veterans 
Law Judge sitting in Washington, D.C.  The transcript of that 
hearing is of record.

In a rating decision dated in December 1993 the RO denied 
service connection for residuals of a back injury.  Review of 
the record reveals that STRs were not of record at the time 
of that decision.  In January 2006 relevant STRs were 
received, and the matter was reconsidered in compliance with 
38 C.F.R. § 3.156(c).  In a rating decision dated in July 
2006 the issue of service connection for a back disorder was 
again denied.  The veteran has appealed.

The veteran maintains that he injured his back in a fall 
(while running) during a period of active duty for training.  
During his May 2008 Board hearing he testified that he was 
taken to a hospital on a military base at the time of the 
incident, and said that he remained there for about three 
weeks.  He insists that he was hospitalized from the time of 
the incident until his discharge, which he says was a medical 
discharge.  He also testified that after his discharge he 
underwent back surgery in 1974 at South Georgia Medical 
Center in Valdosta, Georgia.

Report of enlistment examination dated October 8, 1973, shows 
no abnormalities.  Service treatment records (STRs) dated in 
January 1974 document the veteran's complaints of back pain, 
and show that he was referred to physical therapy.  In 
February 1974 he underwent a Medical Board examination.  
During the Medical Board examination the veteran reported 
that one of the crossbars on the frame of his car fell on the 
region of his low back in October 1973.  He also reported 
that he was hospitalized for one month and ten days because 
of the back pain.  He was also documented as reporting that 
x-rays taken at the time showed a small "break" in his 
spine, and added that he had had mild symptoms prior to his 
entry on active duty.  The examiner wrote that "now he finds 
that the extreme physical activity here at [military 
location] has caused worsening of his back symptoms."  
Diagnosis was "irregular healed fracture of L4."  According 
to the Medical Board examiner, this disorder existed prior to 
service.  The Medical Board examiner specifically averred as 
follows:  "This is an EPTS condition, not service 
aggravated."

In McLendon v. Nicholson the Court held that the Secretary 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms "may be" associated with the established event, 
is a low threshold.  McLendon, 20 Vet. App. at 83.  

The record contains probative evidence of a back injury prior 
to service.  The evidence also confirms that the veteran was 
treated for back pain during a period of active duty for 
training.  In addition, the record contains competent 
probative evidence of a current back disorder.  

In August 1993 the veteran was accorded a C&P examination.  
Diagnosis was "(1) status post laminectomy with narrowing of 
disk space L3-L4 (x-ray); (2) chronic low back pain."  
Unfortunately, an opinion as to etiology was not proffered.  
The evidence is thus inadequate for a determination in this 
matter.  The veteran should therefore be accorded a new 
examination.  38 C.F.R. § 3.327.  

In addition to the foregoing, the Board notes that in a 
letter dated in June 2004 the RO requested medical records 
dating from May 1976 from the South Georgia Medical Center in 
Valdosta, Georgia.  However, records compiled in 1974 were 
not requested.  On remand all private medical records 
compiled from 1974-1975 by the South Georgia Medical Center 
in Valdosta, Georgia, should be requested and, if found, 
associated with the claims file.  See 38 C.F.R. § 
3.159(c)(1).  

The Board also notes the veteran's report of his receipt of 
Social Security disability benefits; however, the record does 
not contain these respective records.  On remand, an attempt 
should be made to procure, and to associate with the claims 
file, a copy of the decision granting SSA disability benefits 
to the veteran as well as the medical records used in support 
of any such award.  See 38 C.F.R. § 3.159(c)(2).  Since the 
matter is being remand a request should also be made for all 
VA medical records dating from January 25, 2007.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992); 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request all VA medical records from 
the Nashville VAMC dating from January 25, 
2007.  

2.  Attempt to obtain all medical records 
compiled in 1974-1975 by the South Georgia 
Medical Center, Valdosta, Georgia, 31601.  
Also attempt to obtain any other pertinent 
treatment records identified by the 
veteran during the course of the remand, 
provided that any necessary authorization 
forms are completed.  If no further 
treatment records exist, the claims file 
should be documented accordingly.

The veteran should be encouraged to 
provide any evidence that he may have in 
his possession that shows treatment for 
back pain prior to his January 1974 entry 
into active duty for training and shortly 
after his February 1974 discharge from 
service.

3.  Contact the Social Security 
Administration and request a copy of the 
decisional documents and medical records 
upon which the veteran's Social Security 
disability benefits are based.  The 
veteran may wish to help expedite this 
action by providing any decisional 
documents in his possession.  The 
originating agency should take steps to 
ensure that the SSA decision with 
associated records is made a part of the 
claims file before the case is re-
adjudicated.

4.  Schedule the veteran for an 
examination with regard to his claim for 
service connection for a back disorder.  
The claims file must be made available to, 
and reviewed by, the examiner, and the 
examination report must reflect that the 
claims file was reviewed.  All indicated 
tests must be performed, and all findings 
reported in detail.  The examiner is 
specifically requested to opine as to 
whether it is less likely than not (less 
than a 50 percent probability) or at least 
as likely as not (50 percent probability 
or greater) that a current back disorder 
was incurred during the January-February 
1974 period of active duty for training.  

If a current back disorder is determined 
to have preexisted the veteran's entry 
into service, the examiner must opine as 
to whether it is less likely than not 
(less than a 50 percent probability) or at 
least as likely as not (50 percent 
probability or greater) that said 
preexisting disorder was 
aggravated/increased in disability beyond 
the natural progression of the disease 
during the veteran's January-February 1974 
active duty for training.  

A complete rationale for all opinions 
proffered must be included in the report 
provided.

5.  Readjudicate the veteran's claim.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



